Citation Nr: 0807729	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-31 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a dental 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1947 to March 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 RO decision, which, in 
pertinent part, denied the veteran's claims of service 
connection for PTSD, frostbite residuals, and a dental 
disability.  In August 2007, the RO granted the veteran's 
claim of service connection for frostbite residuals, and that 
issue is no longer in appellate status.

In May 2007, the veteran testified at formal hearing before 
the RO.  In December 2007, the veteran testified before the 
undersigned at a Travel Board hearing.  Both transcripts have 
been included in the file.

In January 2008, the Board granted a motion to advance the 
case on the docket due to the veteran's advanced age.  See 38 
U.S.C.A. § 7107; 38 C.F.R. § 20.900(c) (2007).

The issues of service connection for a dental disability and 
PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claims so that he 
is afforded every possible consideration.
The veteran contends that he suffers from PTSD as a result of 
his combat service in Korea.  The evidence of record confirms 
that the veteran participated in combat operations in Korea, 
and service medical records show that he suffered from an 
anxiety reaction and "combat fatigue" and experienced 
tremulousness and feelings of inadequacy as a result of the 
stress of more than 120 days in combat.  The veteran was 
treated with phenobarbital and codeine.  One service examiner 
noted that the veteran's affect manifested hostility and 
bitterness and that the veteran expressed feeling that he 
could not return to society.  

After service, in August 2005, the veteran was afforded a VA-
contract PTSD examination.  The examiner stated that the 
veteran did not receive any psychological treatment following 
combat.  These statements are all contradicted by the 
evidence of record, noted above.  Additionally, the examiner 
found that the veteran did not report avoidance of stimuli, 
recurrent recollections of upsetting events, nightmares, or 
feelings of intense fear or helplessness.  During the course 
of his December 2007 hearing, however, he did indicate that 
he avoided talking about the war, and experienced flashbacks 
and nightmares. 

Where a medical opinion is ambiguous, undetailed, inadequate, 
or relies on an incorrect premise, another opinion will be 
required. Everett v. Principi, 18 Vet. App. 564 (2004) (where 
an examiner's opinion consisted of only one paragraph and 
stated that the veteran's back disability was not due to 
service based on a "14 to 19 year gap" between service and 
the disability, but where the medical records did not reflect 
any such gap, VA erred when it relied on that opinion to deny 
the veteran's claim for service connection).  In this case, 
as the examiner failed to note important service medical 
records, made findings that conflicted with other evidence of 
record, and apparently based his diagnosis on an incorrect 
premise, a remand for an additional examination and opinion 
is required.

Furthermore, there has been a significant change in the law 
with the enactment of the Veterans Claims Assistance Act 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  First, VA has a duty to notify the veteran and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  Additionally, the VA's duty to assist the veteran 
includes informing him of which evidence VA will provide and 
which evidence claimant is to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

The veteran has not been sent a VCAA letter on the issue of 
service connection for a dental disability.  Accordingly, the 
agency of original jurisdiction (AOJ) should undertake the 
appropriate actions to ensure that the directives of VCAA 
have been followed as to the issue of service connection for 
a dental disability. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of 
record that is necessary to 
substantiate the claim; 
(2) inform the claimant about the 
information and evidence that VA will 
seek to provide; 
(3) inform the claimant about the 
information and evidence the claimant 
is expected to provide; and 
(4) request that the claimant provide 
any evidence in the claimant's 
possession that pertains to the 
claim.

The VCAA notice should include an explanation 
as to the information or evidence needed to 
establish a disability rating and effective 
date for the claims(s) on appeal, as outlined 
by the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The veteran should be scheduled for a 
VA psychiatric examination for the 
purposes of determining whether the 
veteran has a current diagnosis of PTSD.  
The claims file and a copy of this remand 
must be made available to, and reviewed 
by, the examiner prior to the requested 
examination.  Special attention should be 
paid to the service medical records 
showing anxiety reaction, combat fatigue, 
and other psychiatric problems.  The 
examiner should indicate in the report 
that the claims file was reviewed.

The examiner should provide an opinion as 
to the diagnosis, date of onset, and 
etiology of any current psychiatric 
disorder.  The examiner should provide a 
specific opinion as to whether there is a 
50 percent probability or greater (i.e., 
as likely as not) that the veteran has 
PTSD.  A rationale for any opinion should 
be offered.

3.  After this development has been 
completed, the RO should then readjudicate 
the claim on the merits.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case, which considers all the 
pertinent evidence of record, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate  



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board.




